

	

		II

		109th CONGRESS

		1st Session

		S. 1556

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Wyden introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Specialty Crops

		  Competitiveness Act of 2004 to increase the authorization of appropriations for

		  grants to support the competitiveness of specialty crops, to amend the

		  Agricultural Risk Protection Act of 2000 to improve the program of value-added

		  agricultural product market development grants by routing funds through State

		  departments of agriculture, to amend the Federal Crop Insurance Act to require

		  a nationwide expansion of the adjusted gross revenue insurance program, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Specialty Crop and Value-Added

			 Agriculture Promotion Act.

		2.Definition of

			 specialty cropSection 3(1) of

			 the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7 U.S.C.

			 1621 note) is amended—

			(1)by inserting fish and shellfish

			 whether farm-raised or harvested in the wild, after dried

			 fruits,; and

			(2)by adding at the end the following:

			 The term includes specialty crops that are organically produced (as

			 defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C.

			 6502)..

			3.Permanent

			 authorization of appropriations for State specialty crop block

			 grantsSection 101 of the

			 Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7 U.S.C. 1621

			 note) is amended by striking subsection (i) and inserting the following:

			

				(i)Authorization of

				appropriationsFor fiscal

				year 2006 and every fiscal year thereafter, there is authorized to be

				appropriated to the Secretary of Agriculture $500,000,000 to make grants under

				this

				section.

				.

		4.Block grants to States

			 for value-added agricultural product market development

			(a)In

			 generalSection 231 of the

			 Agricultural Risk Protection Act of 2000 (Public Law 106–224; 7 U.S.C. 1621

			 note) is amended by striking subsection (b) and inserting the following:

				

					(b)Grant

				program

						(1)State

				definedIn this subsection,

				the term State means each of the 50 States, the District of

				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,

				Guam, American Samoa, and the Commonwealth of the Northern Mariana

				Islands.

						(2)Block grants to

				States

							(A)Amount of grant

				to stateFrom the amount made

				available under paragraph (7) for a fiscal year, the Secretary shall provide to

				each State, subject to subparagraph (B), a grant in an amount equal to the

				product obtained by multiplying the amount made available for that fiscal year

				by the result obtained by dividing—

								(i)the total value of the agricultural

				commodities and products made in the State during the preceding fiscal year;

				by

								(ii)the total value of the agricultural

				commodities and products made in all of the States during the preceding fiscal

				year.

								(B)LimitationThe total grant provided to a State for a

				fiscal year under subparagraph (A) shall not exceed $3,000,000.

							(3)Use of grant

				funds by statesA State shall

				use the grant funds to award competitive grants—

							(A)to an eligible independent producer (as

				determined by the State) of a value-added agricultural product to assist the

				producer—

								(i)in developing a business plan for viable

				marketing opportunities for the value-added agricultural product; or

								(ii)in developing strategies that are intended

				to create marketing opportunities for the producer; and

								(B)to an eligible agricultural producer group,

				farmer or rancher cooperative, or majority-controlled producer-based business

				venture (as determined by the State) to assist the entity—

								(i)in developing a business plan for viable

				marketing opportunities in emerging markets for a value-added agricultural

				product; or

								(ii)in developing strategies that are intended

				to create marketing opportunities in emerging markets for the value-added

				agricultural product.

								(4)Amount of

				competitive grant

							(A)In

				generalThe total amount

				provided under paragraph (3) to a grant recipient shall not exceed

				$500,000.

							(B)Majority-controlled

				producer-based business venturesThe amount of grants provided by a State to

				majority-controlled producer-based business ventures under paragraph (3)(B) for

				a fiscal year may not exceed 10 percent of the amount of funds that are used by

				the State to make grants for the fiscal year under paragraph (3).

							(5)Grantee

				strategiesA recipient of a

				grant under paragraph (3) shall use the grant funds—

							(A)to develop a business plan or perform a

				feasibility study to establish a viable marketing opportunity for a value-added

				agricultural product; or

							(B)to provide capital to establish alliances

				or business ventures that allow the producer of the value-added agricultural

				product to better compete in domestic or international markets.

							(6)ReportsNot later than 90 days after the end of a

				fiscal year for which funds are provided to a State under paragraph (2), the

				State shall submit to the Committee on Agriculture of the House of

				Representatives and the Committee on Agriculture, Nutrition, and Forestry of

				the Senate a report describing how the funds were used.

						(7)FundingOn October 1 of each fiscal year, of the

				funds of the Commodity Credit Corporation, the Secretary shall make available

				to carry out this subsection $100,000,000, to remain available until

				expended.

						.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall take effect on October 1, 2005.

			5.Reimbursement of

			 certification costs

			(a)Incentive

			 program

				(1)In

			 generalThe Secretary of

			 Agriculture shall establish an incentive program to encourage the independent

			 third-party certification of agricultural producers and processors for product

			 qualities, production practices, or other product or process attributes that

			 increase marketability or value of an agricultural commodity.

				(2)InclusionsThe Secretary shall include independent

			 third-party certification systems, including programs such as Good Agricultural

			 Practices, Good Handling Practices, and Good Manufacturing Practices programs,

			 that the Secretary finds will provide 1 or more measurable social,

			 environmental, or marketing advantages.

				(b)StandardsThe Secretary shall set standards regarding

			 the types of certifications, and the types of certification-related expenses,

			 that will qualify for reimbursement under the program.

			(c)Limitation on

			 amount of reimbursementAn

			 agricultural producer or processor may not receive reimbursement for more than

			 50 percent of the qualified expenses incurred by the producer or processor

			 related to accepted certifications.

			6.Nationwide expansion

			 of risk management agency adjusted gross revenue insurance program

			(a)ExpansionSection 523(e) of the Federal Crop

			 Insurance Act (7 U.S.C. 1523(e)) is amended by adding at the end the

			 following:

				

					(3)Permanent

				nationwide operation

						(A)In

				generalEffective beginning

				with the 2006 reinsurance year, the Corporation shall carry out the adjusted

				gross revenue insurance pilot program as a permanent program under this title

				and may expand the program to cover any county in which crops are

				produced.

						(B)Temporary

				premium subsidiesTo

				facilitate the expansion of the program nationwide, the Corporation may grant

				temporary premium subsidies for the purchase of a policy under the program to

				producers whose farm operations are located in a county that has a high level

				of specialty crop production and has not had a high-level of participation in

				the purchase of crop insurance

				coverage.

						.

			(b)Comptroller

			 General studyThe Comptroller

			 General shall conduct a study of the Federal crop insurance program—

				(1)to determine how well the program under

			 section 523(e)(3) of the Federal Crop Insurance Act (as added by subsection

			 (a)) serves specialty crop producers; and

				(2)to recommend such changes as the

			 Comptroller General considers appropriate to improve the program for specialty

			 crop producers.

				7.Expansion of fruit and

			 vegetable program in school lunch programsThe Richard B. Russell

			 National School Lunch Act is

			 amended—

			(1)in section 18 (42 U.S.C. 1769), by striking

			 subsection (g); and

			(2)by inserting after section 18 the

			 following:

				

					19.Fruit and vegetable

				program

						(a)In

				generalThe Secretary shall

				make available in not more than 100 schools in each State, and in elementary

				and secondary schools on 1 Indian reservation, free fresh and dried fruits and

				vegetables and frozen berries to be served to school children throughout the

				school day in 1 or more areas designated by the school.

						(b)Priority in

				allocationIn selecting

				States to participate in the program, the Secretary shall give priority to

				States that produce large quantities of specialty crops.

						(c)PublicityA school participating in the program

				authorized by this section shall publicize in the school the availability of

				free fruits and vegetables under the program.

						(d)Authorization of

				appropriationsThere is

				authorized to be appropriated to carry out this section $20,000,000 for each of

				fiscal years 2006 and

				2007.

						.

			8.Increase in limit on

			 direct operating loans; indexation to inflationSection 313 of the Consolidated Farm and

			 Rural Development Act (7 U.S.C. 1943) is amended—

			(1)in subsection (a)(1), by striking

			 $200,000 and inserting $500,000 (increased, beginning

			 with fiscal year 2007, by the inflation percentage applicable to the fiscal

			 year in which the loan is made); and

			(2)in subsection (b), by striking paragraph

			 (2) and inserting the following:

				

					(2)the average of such index (as so defined)

				for the 12-month period ending on—

						(A)in the case of a loan other than a loan

				guaranteed by the Secretary, August 31, 2005; or

						(B)in the case of a loan guaranteed by the

				Secretary, August 31,

				1996.

						.

			9.Trade of specialty

			 crops

			(a)Assistant USTR

			 for specialty cropsSection

			 141(c) of the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended by adding at the

			 end the following:

				

					(6)Assistant USTR

				for Specialty Crops

						(A)EstablishmentThere is established in the Office the

				position of Assistant United States Trade Representative for Specialty

				Crops.

						(B)AppointmentThe Assistant United States Trade

				Representative for Specialty Crops shall be appointed by the United States

				Trade Representative.

						(C)Primary

				functionThe primary function

				of the Assistant United States Trade Representative for Specialty Crops shall

				be—

							(i)to promote the trade interests of specialty

				crop businesses;

							(ii)to remove foreign trade barriers that

				impede specialty crop businesses; and

							(iii)to enforce existing trade agreements

				beneficial to specialty crop businesses.

							(D)PayThe Assistant United States Trade

				Representative for Specialty Crops shall be paid at the level of a member of

				the Senior Executive Service with equivalent time and

				service.

						.

			(b)Study of Uruguay

			 round table agreement benefits

				(1)StudyThe Comptroller General of the United

			 States shall conduct a study on the benefits of the agreements approved by

			 Congress under section 101(a)(1) of the Uruguay Round Agreements Act (19 U.S.C.

			 3511(a)(1)) to specialty crop businesses.

				(2)ReportNot later than 1 year after the date of the

			 enactment of this Act, the Comptroller General shall submit to Congress a

			 report describing the results of the study conducted under paragraph

			 (1).

				(c)Foreign market

			 access strategyNot later

			 than 1 year after the date of the enactment of this Act, the Secretary of

			 Agriculture shall develop and implement a foreign market access strategy to

			 increase exports of specialty crops to foreign markets.

			10.Increased

			 authorization for technical assistance for specialty cropsSection 3205(d) of the Farm Security and

			 Rural Investment Act of 2002 (7 U.S.C. 5680(d)) is amended by striking

			 $2,000,000 and inserting $10,000,000.

		

